DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 09/13/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/20 & 09/13/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzman et al (US Patent No. 6,921,647) in view of Faure et al (US 2006/0228416).
Regarding claim 1; Kritzman et al discloses a medical swab (32 @ figure 3 and abstract: e.g., The article can be embodied as a swab, gauze, panty shield, hygienic napkin, diaper or interlabial absorbent structure and can be used to indicate the presence of amniotic fluid, or secretions associated with bacterial, parasite, fungal, or yeast infections without giving a false positive result upon exposure to urine) comprising: 
a swab surface (36 @ figure 1 and col.11 lines 37-42: e.g., the tip may be prepared by using a short strip, rolled on the stick of the swab, or by coating the tip of an integrated swab (implementing step 3), where the tip consists of any screening fabric); 
a hydrophilic synthetic membrane substrate (microporous membrane 34 and col.1 lines 50-56: e.g., an indicator bound to a hydrophilic synthetic membrane substrate and a device, such as a panty shield with an indicator bound to hydrophilic synthetic membrane substrate ) comprising a biocompatible polymer (col 15 lines 41-48: e.g., The Nitrazine yellow environment in the polymer matrix is hydrophobic, composed of electronic neutral organic substrate except of the ion balance reagent that does not contribute to the acid-base balance. In contrast, the chemical composition of the commercial Nitrazine Paper is a hydrophilic formulation that contains some degree of ionic buffer) at the swab surface (36 @ figure 3); and 
a pH indicator (52, 54 @ figure figures 4A-4C) retained within the hydrophilic synthetic membrane substrate (50 @ figure 4A-4C), the pH indicator (52, 54 @ figures 4A-4C) exhibiting a detectable color change in the visible spectrum (56, 58 @ figures 4B-4C) that is indicative of the pH of a fluid (col.21 lines 15-27: e.g., FIGS. 4A-C show an article in the form of a panty shield 50 constructed with two indicators 52 and 54. In FIG. 4A, the panty shield 50 is constructed with a pH indicator 52 for detecting normal biological fluids and a second pH indicator with high pH dye and a reagent, such as urease, for detecting interfering biological fluids, such as urine. FIG. 4B depicts the panty shield 50 wherein a normal fluid, without an interfering fluid, changes the color 56 of the pH indicator 52. In contrast, FIG. 4C depicts the panty shield 50, wherein an interfering biological fluid, such as urine, changes the color 58 of the second pH indicator 54) in contact with the pH indicator (52, 54 @ figures 4A-4C). See figures 1-7
Kritzman et al discloses all of feature of claimed invention except for a crosslinked absorbent hydrogel matric comprises a biocompatible polymer. However, Faure et al teaches that it is known in the art to provide a crosslinked absorbent hydrogel matric comprises a biocompatible polymer (paragraph [0009]: e.g., The hydrogel composition typically can include a protein component and a biocompatible polymer component, wherein the protein component is covalently crosslinked by the biocompatible polymer component. The protein component can include one or more proteins such as bovine serum albumin, human serum albumin, lactalbumin, ovalbumin, soy albumin, pea albumin, hydrolyzed soy protein, hydrolyzed wheat protein, casein, and combinations thereof. The biocompatible polymer component can include polyethylene glycol (PEG) or a derivative of PEG.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the medical swab of Kritzman et al with a crosslinked absorbent hydrogel matric comprises a biocompatible polymer as taught by Faure et al for the purpose of preventing, moderating, and/or shortening topical inflammation by selectively removing certain proteins, e.g., one or more cytokines, from a topical site.
Regarding claim 2; Kritzman et al discloses all of feature of claimed invention except for the crosslinked absorbent hydrogel matrix comprising a plasticizer. However, Faure et al teaches that it is known in the art to provide the crosslinked absorbent hydrogel matrix comprising a plasticizer (paragraph [0048]: e.g., the hydrogel compositions can further include buffering agents, antimicrobials, anticoagulants, electrolytes, and other additives, including colorants, fragrance, binders, plasticizers, stabilizers). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the medical swab of Kritzman et al with limitation above as taught by Faure et al for the purpose of preventing, moderating, and/or shortening topical inflammation by selectively removing certain proteins, e.g., one or more cytokines, from a topical site.
Regarding claim 3; Kritzman et al discloses all of feature of claimed invention except for the plasticizer comprising dioctylphthalate, castor oil, diacetylated monoglycerides, diethyl phthalate, glycerin, mono- and di-acetylated monoglycerides, polyethylene glycol, propylene glycol, triacetin, triethyl citrate, bis-(2- butoxyethyl) adipate, and bis-(2-ethylhexyl) sebacate polyvinyl alcohol, polyvinyl alcohol, glycerol, or polyethylene glycol. However, Faure et al teaches that it is known in the art to provide the plasticizer (paragraph [0048]) comprising dioctylphthalate, castor oil, diacetylated monoglycerides, diethyl phthalate, glycerin, mono- and di-acetylated monoglycerides, polyethylene glycol, propylene glycol (paragraph [0047]: e.g., the biocompatible polymer component of the hydrogel compositions includes at least one hydrophilic polymer capable of incorporating and binding relatively high concentrations of water. Examples of such polymers include, but are not limited to, polyethylene glycol (PEG) and its derivatives, e.g., various polyethylene glycols), triacetin, triethyl citrate, bis-(2- butoxyethyl) adipate, and bis-(2-ethylhexyl) sebacate polyvinyl alcohol, polyvinyl alcohol, glycerol, or polyethylene glycol. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the medical swab of Kritzman et al with limitation above as taught by Faure et al for the purpose of preventing, moderating, and/or shortening topical inflammation by selectively removing certain proteins, e.g., one or more cytokines, from a topical site.
It is noted that the term “or” is alternative.
Regarding claim 5; Kritzman et al discloses the pH indicator (52, 54 @ figure 4A-4C) comprising litmus, anthocyanin, nitrazine yellow (col.8 lines 48-50: e.g., first indicator is nitrazine yellow, which is yellow at a pH below 7 and blue violet at a pH above 7.), brilliant yellow, cresol red, bromcresol purple, chlorophenol red, bromothymol blue, thymol blue, bromoxylenol blue, neutral red, phenol red, xylenol blue, m-cresol purple (col.8 lines 55-63: e.g., second indicator in FIGS. 1A-C is m-cresol purple m-cresol purple is yellow at a pH of below 7.5 and is violet at a pH above 8.0), orcein, erythrolitmin (or erythrolein), azolitmin, spaniolitmin, leucoorcein, leucazolitmin, or any combination thereof.
It is noted that the term “or” is alternative.
Regarding claims 6 and 9; Kritzman et al discloses the medical swab (32 @ figure 3) further comprising a support substrate (36 @ figure 3), wherein the hydrophilic synthetic membrane substrate (microporous membrane 34) is coated on the support substrate (36 @ figure 3), wherein the support substrate (36 @ figure 3) comprising polyurethane, polyester, or cotton (col.18 lines 19-22: e.g., the substrate can be of many suitable materials known in the art such as polyester membranes, polypropylene membranes, cellulose membranes, paper, cotton or linen ).
Kritzman et al discloses all of feature of claimed invention except for the crosslinked absorbent hydrogel matric. However, Faure et al teaches that it is known in the art to provide a crosslinked absorbent hydrogel matric (paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the medical swab of Kritzman et al with limitation above as taught by Faure et al for the purpose of preventing, moderating, and/or shortening topical inflammation by selectively removing certain proteins, e.g., one or more cytokines, from a topical site.
Regarding claims 7-8; Kritzman et al discloses the support substrate (36 @ figure 3) comprising an absorptive substrate (col.18 lines 16-22: e.g., spraying or spreading the mixture on the substrate, or by dipping the substrate in the mixture. The substrate can be of many suitable materials known in the art such as polyester membranes, polypropylene membranes, cellulose membranes, paper, cotton or linen), wherein the absorptive substrate (36 @ figure 3) comprising fibers, a foam, or a sponge (col.18 lines 22-24: e.g., The structure of the substrate may be, for example, a fiber, a mesh, gauze, a fabric or a membrane).
Regarding claim 10; Kritzman et al discloses the support substrate (36 @ figure 3) comprising a hollow or solid structure of molded plastic, paper (col.18 lines 19-22: e.g., The substrate can be of many suitable materials known in the art such as polyester membranes, polypropylene membranes, cellulose membranes, paper, cotton or linen) or wood.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kritzman et al in view of Faure et al as applied to claim 1 above, and further in view of Larsen et al (US Patent No. 9,724,078)).
Regarding claim 4; Kritzman et al in view of Faure et al combination discloses all of feature of claimed invention except for the biocompatible polymer comprising an alginate, a collagen, a gelatin, a cellulose, a poly(lactic-co-glycolic acid), a polycaprolactone, or derivatives or combinations thereof. However, Larsen et al teaches that it is known in the art to provide the biocompatible polymer comprising an alginate, a collagen, a gelatin, a cellulose (col.9 lines 17-22: e.g., the biocompatible polymer is biologically absorbable. Examples of suitable biologically absorbable materials include gelatine, collagen, chitin, chitosan, alginate, cellulose, oxidised cellulose, polyglycolic acid, polyacetic acid and combinations thereof.), a poly(lactic-co-glycolic acid), a polycaprolactone, or derivatives or combinations thereof. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the medical swab of Kritzman et al with limitation above as taught by Larsen et al for the purpose of improving the quality of the product, and to produce the product faster with less labor.
It is noted that the term “or” is alternative.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Kerns et al (US 2018/0185844) discloses a membrane can be a hydrogel or a gel comprising an extracellular matrix polymer, and/or a biopolymer or biocompatible material (paragraph [0174]).
2) Toreki et al (US 2008/0206293) discloses the Wound dressing material is absorbent and acts as a substrate for antimicrobial and antiprotease agents as well as bioactive agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 16, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886